Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 4 February 1815
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
St Petersburg Febry. 4 1815

Your kind letter with that of Mrs Smith reached me the day before yesterday and I hasten to answer it merely to state that we are well and making as much dispatch as well the nature of things will admit I think in my last letter I mentioned a possibility of leaving this place on Sunday I find this arrangement very premature and shall not mention untill I am actually on the point of setting off I find great difficulties in the sale of the Furniture and it is yet not half disposed of I shall say nothing of what I have done untill we meet—
I yesterday spent the day at Sir R K. Porters this evening I am engaged at Mrs Bettancourts to meet Sir Gore and Lady Ousely who are charming people his little Lordship has never return’d Harris’s, visit nor sent me a Card.—
I am very sorry to hear such indifferent news from America I hope however the Peace will set all to rights and restore tranquility to the Union—
God Bless you The necessity of leaving Ghent appears to be very painful to you and odd as it may seem I leave Russia with regret.—
ever Yours
L C A.